DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 1, 3-6, 8-11, 13 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-6, 8-11, 13 & 16, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record Holton Harris (US-4,613,471 hereinafter Harris) as instantly claimed is that while the prior art of Harris teaches a method of making a plastic film of a thermoplastic synthetic resin in a film-making system by extrusion from a die of an extruder, the method comprising the steps of: melting the plastic and extruding the melted plastic from the die as a tube or web; forming the extruded tube or web into a package; providing two reference parameters . However, Harris does not show determining from the measured input parameters respective output parameters corresponding to the input reference parameters; comparing the determined output parameters to the reference parameters; and on deviation of one of the output parameters from the respective reference parameter, signaling an anomaly of the detected deviant output parameter by a visual or acoustic signal. 

                                                                 Conclusion
Rodriguez et al. (US-2021/0,107,202) – discloses a method for forming polyolefin films using a model including a multivariate adaptive regression splines (MARS)-derived algorithm are provided. Related computing devices are also provided. However, the filing date is after the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715